Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 1 of 10

 
  

l Texas Department of Transportation

  

125 EAST 11TH STREEl', AUSTIN, TEXAS 7870112483 l 512.463.8630 l WWW.D(DOT.GOV

|Vlarch 28, 2019

Samuel Schweinsberg
123 Montrose Dr
New Brighton, PA 15066

Re: GCD No. 44240
Cause No. 2019-18623
Harris County
Plaintiff: Amanda Thomas
Defendant: Samue| Schweinsberg

Dear Sir/Madam:

|n compliance with the Texas long-arm statute, Texas Civil Practice and Remedies Code,
Chapter 17, Subchapter D, the Chair of the Texas Transportation Commission was duly
served with the enclosed Citation and Plaintiff's Original Petition and Request for Disclosure
on lV|arch 28, 2019.

This agency's only role in the process is to serve as an out-of-state defendant’s agent for
service of process. We are unable to answer any questions or respond to correspondence
regarding this lawsuit. All questions or concerns should be addressed to the attorney noted
below.

Generai Counse| Division

Enc|osures

cc: Walter Perry Zivley, Jr.
Attorney at Law
601 Sawyer St., Suite 600
Houston, TX 77007
Telephone (713) 739 7722

U.S. Certified Mail No. 7016 2140 0000 3286 2981
Return Receipt Requested

OUR VALUES: People - Accountabiiity - Trust ¢ Honesty
OUR MISS|ON: Through collaboration and ieadership, we delivers safe, reliaoie, and integrated transportation system that enables the movement of people and goods

An Enual Oppurtun|ty Emplnyer

Bar No.: 22280050

Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 2 of 10

 

 

_ q 2 !
cause No. 201913623 “='“'*"'-§~1~ S_’-_Lj
BY-;‘: _.l..

RECEIPT NO. 0.00 ATY
***'k*'k~k~k*k TR # ?3604022
PLAINTIFF: THOMAS, AMANDA In The 1571'.1'1

vs. Judicial District Court
DEFENDANT: SCHWEINSBERG, SAMUEL of Harris County, Texas

157TH DISTRICT COURT
Houston, TX

CITATION (STATE HIGHWAY COMMISSION)

THE STATE O" TEXAS
County of H;rris RECEIVED

TO: SCHWEINSBERG, SAMUEL MAY BE SERVED BY SERVING J BRUCE BUGG JR MAR 28 2019
THE CHAIRMAN OF TX TRANSPORTATION COMMISSION GMAL
125 E llTH STREET AUSTIN TEXAS 78701 COUNSEL
FORWARD TO:

123 MONTROSE DR NEW BRIGHTON PA 15066
AttaChed is a CDpy Of PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

This instrument was filed on the 13th day of Marchl 201 , in the above cited cause number
and court. The instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m. On the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you-

TO OFFICER SERVING:

This citation was issued on 22nd day of March, 2019, under my hand and
seal of said Court.

qua/l~'@""?"'

43 MARILYN BURGEss, District clerk
Harris County, Texas

201 Caroline, Houston, Texas 77002
(P.O. Box 4651, Houston, Texas 77210)

Issued at request cfc
ZIVLEY, WALTER PERRY JR.

601 SAWYER SUITE 600
HOUSTON, 'I‘X 7700'7
Tel: (713) 739-7722

-.
'°""-¢uu-m‘

 

Gene_rated By: MOMON, RHONDA HWP//11182844

Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 3 of 10

LJ! L‘ .Ll.,l:.t{/ HU'J.'l'lUt{l Z.I:LU t'thb'UN HI".`»'J.'URN

Came to hand at ;'i:gt’o'clock/_‘§ .M., on the way of mild ff Hg_\ , QZQF?

Executed at iaddress)

 

 

 

 

 

 

 

in
County at o'clock .M., on the day Of ,
, by delivering to defendant, in person, a
true copy of this Citation together with the accompanying copy(ies) of the
Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which l affix my hand officially this day of ,
FEE: $
of County, Texas
B.Y
Affiant Deputy
On this day, , known to me to be the person whose

 

signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this day Df

 

Notary Public

N. m . am , F *73604022*

 

 

Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 4 of 10

3113/2019 4:21 Pl\
Marilyn Burgess - Districl C|erk Hsm's Count‘
Envelope No. 3192091£

2019-18623 / COUl'l`Z 157 By:Adilianisoli:

Filed: 3/1 31201 94:21 P|\

 

CAUSE NO.
AMANDA THOMAS § IN THE DISTRICT COURT
Plaintiif §
VS. § OF HARRIS COUNTY, TEXAS
SAMUEL SCHWEINSBERG AND §
JJ WOODROW, ]NC. §
Defendants § JUDICIAL DISTR|CT

 

PLAINT,|.FF’S ORlGlNAL PETITION

ANI) REQUEST .FOR .Dl.SCLOSURE-

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, AMANDA THOMAS, Plaintiff in the above-styled cause, complaining
of and against SAMUEL SCHWE|NSBERG and .l.l WOODROW, INC. (hereinafter
sometimes jointly referred to as "Defendants"), and would respectfully show the Court the
following

`l .
Discovery

Discovery is intended to be conducted under Level 3 and Plaintiff hereby moves for a level
3 discovery plan. P]aintiff states, as required by law, that Plaintiff seeks monetary relief over
$200,000 but not more than $1,000,000.

ll.
Parties

Plaintiff1 Amanda Thornas, (hereinafter sometimes referred to as “Plaintiff’) is a resident
citizen of E`>hre‘~report1 Louisiana. Plaintiff’s LDL number is XXXXX315 and her SS number is
XXXXXX§ZQ.

Defendant Samuel Schweinsberg (hereinafter scm etirnes referred to as "Schweinsberg”) is

a nonresident individual who resides at 123 l\/lontrose Drive, New Brighton1 PA 15066. Defendant

Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 5 of 10

Samuel Schweinsberg is a nonresident involved in a collision while operating a motor vehicle on
a public roadway in Texas. As such1 pursuant to Texas Civil Practice & Remedies Code Section
l7.062, et seq1 the Chairrnan of the Texas Transportation Commission is the agent for service of
process for Defendant Samuel Schweinsberg. The current Chairman of the Texas Transpoltation
Commission is J_ Bruce Bugg, Jr., who may be served by certified mail, return receipt requested,
at 125 E. l 1‘“ Street, Austin, Texas 78701. The Chairman of`the Texas Transportation Commissi on
will then forward a copy of process via certified mail, return receipt requested, to Defendant
Samuel Schweinsberg at his last known address: 123 Montrose Drive, New Bn`ghton, PA 15066.

Defendant JJ Woodrow, lnc. (hereinafter sometimes referred to as “Wcodrow") is a
foreign business organized under the laws of Pennsylvania with its principal place of business in
Beaver County, Pennsylvania. Despite committing a tort in Texas and/or conducting and engaging
in business in the State of Texas and having substantial and significant contacts with the State of
Texas, Defendant JJ Woodrow, Inc., does not maintain a registered agent for service of process or
a regular place of business in the State of Texas. Accordingly, the Texas Secretary of State is the
agent for service on Defendant ]J Woodrow, Inc., who may be served by registered mail, return
receipt requested, at PO Box 12079, Austin, Texas ?87`11. TEX. ClV. PRAC. & REM. CODE §-
17.044(b). The Texas Secretary of State will then forward process via certified mail, return receipt
requested, to JJ Woodrow1 lnc.’s home office, to the attention of JJ Woodrow, lnc.`s President,
Jason J. Woodrow, at 1905 3m Ave., New Brighton, Pennsylvania 15066.

III.
Jurisdiction & Venue

The Court has long-arm jurisdiction over the Defendants pursuant to Texas Civil Practice

Case 4:19-cv-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 6 of 10

& Remedies Codes Sections, 17.041 et seq, & 17.061 et seq., because they committed a tort in
whole or in part and/or had an auto collision on a Texas roadway giving rise to this suit

Venue in this cause of action is proper in I-Iarris County pursuant to §lS.OOZ(a)(l) and (2)
and §15.005, as the collision in question took place in Harris County, Texas

IV.
caldwan

On March 16, 2017, Amanda Thomas was traveling westbound on North Loop E-ast in
blouston1 Texas Schweinsberg was also traveling westbound on North Loop East when he
suddenly and unexpectedly failed to maintain his single lane of traffic steering his truck into the
lane to his left. Schweinsberg’s abrupt lane change caused his left rear bumper to strike another
automobile’s front right side causing the automobile Schweinsberg collided with to in turn collide
with Plaintiff’s truck on the front right side. The collision with Plaintiff”s caused serious and
extreme personal injuries to the Plaintifi"1 for which she now sues to recover Schweinsberg was
cited for failure to maintain a single lane and such violation and action was the cause of the above
described collisions

At the time of the collisions, Schweinsberg was driving a 2009 black Chevrolet Silverado
Cl 500 owned by Woodrow. At all times material hereto, Schweinsberg was acting in the course
and scope of his employment with Woodrow. Alternatively, Schweinsberg was acting as the

statutory employee, agent, vice-principle servant and/or representative of Woodrow_

Case 4:19-cV-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 7 of 10

V.
Causes of Action

Schweinsberg was negligent in the operation of his motor vehicle and his negligence was
a proximate cause of Plaintiff`s injuries Sch\veinsberg’s actions and omissions constituting

negligence include, but are not limited to, the following:

a. failing to keep a proper lookout;
b. failing to maintain a single lane of traffic;
c. failing to take proper evasive action;

d. failing to yield the right of way; and

e. in driving inattentively.

Each of these acts and omissions, singularly or in combination with others, constituted
negligence which proximately caused the occurrence made the basis of this action and Plaintift"s
injuries and damages

At the time of the collision Schweinsberg was acting as the employee, statutory employee1
agent, servant, and/or representative of Woodrow, in the course and scope of his employment As
such, Woodrow is vicariously liable for the negligent actions and omissions of Schweinsberg
described above pursuant to the doctrine of Respondeat Superior.

Additionally, Woodrow is liable for its own actions and omissions constituting negligence
Woodrow was negligent in the hiring, training1 retention, and supervision of Schweinsberg which
was a proximate cause of the injuries and damages sustained by Plaintiff. Woodrow failed to
provide safe working conditions for its employees/agents including Schweinsberg, which

proximately caused the injuries and damages sustained by Plaintiff.

Case 4:19-cV-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 8 of 10

Vl.
Damages

Defendants’ acts and omissions were a proximate cause of the injuries and damages
sustained by Plaintiff. Defendants are liable for all Plaintiff`s injuries and actual damages, jointly
and severally, as described more fully herein.

PIaintiff hereby seeks to recover all damages1 both past and future1 to which she may show
herself justly entitled under Texas law, including but not limited to1 past and future medical
expenses; physical pain; mental anguish; physical impairment loss of eamings; loss of earning
capacity; and loss of household services

Vll.
Jug_'y Trial Reguested

Plaintiff requests a jury trial and has paid the applicable jury fee with the filing of this
Petition.

V_III.
Written Discovery

Pursuant to Rule 194, Defendants are requested to disclose, within fifty (50) days of
service of this request, the information or material described in Rule 194.2(3)-(|).
WHEREFORE, Plaintiff requests that Defendants be cited to appear and answer and that
on final trial Plaintif`fs have:
a. Judgment against the Det`endants, jointly and severally, for past and future damages
permitted under Texas law and for a sum in excess of the minimum jurisdictional
limits of the CourL with interest at the maximum legal rate until judgment

b. Interest after judgment at the maximum legal rate until paid;

c. Costs of suit; and

Case 4:19-cV-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 9 of 10

d. Such other and further relief to which the Plaintif`f` may be justly entitled

t'i

Respectfully submitted,

CHANDLER, MATHIS & ZIVLEY

By:

s lid Perrv Zivlei". Jr.
W_ Peny Zivley, Jr.

State Bar ll\lo. 22280050
601 Sawyer St., Suite 600
Houston, TX 77007
713-739»7722 - Phone
7l3-739»O922 - Fa.‘rL
pzivley@cmzlaw.net

ATTORNEY FOR PLAINTIFF
AMANDA T'HOMAS

Case 4:19-cV-01512 Document 1-1 Filed on 04/24/19 in TXSD Page 10 of 10

 
   

l||arilyii"='"l - ‘ 5 Clstkafl'larrlcconn .Tuas,eanlfytlmt

mi ama n wong mmi ,,
inhl.m‘y.::ll:di.. :lesuoiilelll;?r'hlmm copy. n nail mem mm
witness my ames md and aj donee mrs /}g/ /
/,'-‘“__"`\
'r¥

 
 

